ORDER
On February 21, 2008, the Director of the Office of Lawyers Professional Responsibility filed a petition alleging that respondent Douglas F. McGuire committed professional misconduct warranting public discipline. We referred the matter to a referee for findings of fact and recommendations for disposition. The referee found that respondent destroyed evidence in a disciplinary investigation, in violation of Rules 3.4(a), 8.1(a), and 8.4(c) and (d), Minn. R. Prof. Conduct, and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). The referee also found that respondent promptly and voluntarily disclosed the destroyed letter, and that neither the Director nor any party was harmed by respondent’s act. In light of respondent’s sincere remorse and his decades of service to the public and the profession, the referee recommended that this court publicly reprimand respondent for his misconduct.
Respondent and the Director have stipulated that the referee’s findings of fact are conclusive and the parties jointly recommend that we adopt the referee’s recommended disposition of a public reprimand.
The court has independently reviewed the file and approves the jointly-recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Douglas F. McGuire is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR, and shall pay disbursements entered pursuant to Rule 24, RLPR, and Rule 139, Minn. R. CivApp. P.
BY THE COURT:
/s/ Alan C. Page Associate Justice